DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 08/08/2022, with respect to the rejections of claims 9-14, 16-20, 23, 25, and 27-30 under 35 U.S.C. 103 as being unpatentable over Lee et al., (Pub. No.: US 2018/0279241 A1), in view of (3GPP TSG-RAN WG1 Meeting #90, Prague, Czech Republic, 21st-25th August 2017, R1-1714410, Agenda item: 6.1.3.1.2.1, Source: Ericsson, Title: On Configuration of Control Resource Sets, now onwards Document Ericsson), and the rejections of claims 15, 21, 22, 24 and 26 under 35 U.S.C. 103 as being unpatentable over Lee et al., (Pun. No.: US 2018/0279241 A1), and (3GPP TSG-RAN WG1 Meeting # 90, Prague, Czech Republic, 21st-25th August 2017, R1-1714410, Agenda item: 6.1.3.1.2.1, Source: Ericsson, Title: On Configuration of Control Resource Sets), in view of KO et al., (Pub. No.: US 2019/0149383 A1) have been fully considered and are persuasive.  Therefore, the final  rejection dated 06/10/2022 has overcome.  

Allowable Subject Matter
3.	Claims 9-22, 24, and 26-30 (now 1-20) are allowed.  The following is an examiner’s statement of reasons for allowance:  The arguments found to be persuasive. The main reason for the allowance of the claims is the inclusions/amendments of the limitations in claims 9, 10, 16, 17, 27, 28, 29, and 30 which are not found in cited references.  Further, the prior arts on record do not suggest following:

Claim 9,	“wherein the processor applies different association information in a first frequency band and a second frequency band, the association information defining a symbol at a start position of the control resource set using an SS/PBCH block index for at least a part of a plurality of start position candidates of the control resource set indicated by the information.”

Independent claims 16, 17, and 29 are similarly amended.

Claim 10,	 “wherein the processor determines the symbol in accordance with the information and the SS/PBCH block by applying different association information in a first frequency band and a second frequency band, the association information defining the symbol at the start position of the control resource set using an SS/PBCH block index for at least a part of a plurality of start position candidates of the control resource set indicated by the information.”

Independent claims 27, 28, and 30 have been similarly amended.

 	Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463